Beck, P. J.
1. It is not a good ground of criticism upon a portion of the court’s charge to say that some other principle of law involved under the facts of the case should have been given in the charge. If the *122court omits to charge the law applicable to the material issues of the case, that should be made a distinct ground of the motion for a new trial, in order to avail the plaintiff in error.
No. 1655.
April 15, 1920.
Indictment for murder. Before Judge Thomas. Colquitt superior court. September 6, 1919.
John R. Cooper, W. O. Cooper Jr., and, John T. Coyle, for plaintiff in error.
Clifford Walker, attorney-general, Clifford E. Hay, solicitor-general, and M. C. Bennet, contra.
2. The court did not err in charging the jury: “The court instructs you further that a person shall not be found guilty of any crime or misdemeanor committed by misfortune or accident, and where it satisfactorily appears there was no evil design or intention or culpable neglect.” This charge was applicable to the issues made under the defendant’s statement and the evidence in the case.
3. The court did not err in refusing a written request to give in charge section 67 of the Penal Code. A part of this section was not applicable to a.ny of the evidence adduced on the trial; and the request being that the section in its entirety be given, it was properly refused.
4. None of the assignments of error show cause for the grant of a new trial, nor do any of them raise questions that are novel or which require discussion.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent for providential cause.